 

 

Case 7:20-cr-01908 Document1 Filed on 11/05/20 in TXSD_ Page 1 of 2

106
United States Courts
Southern District of Texas
FILED
UNITED STATES DISTRICT COURT November 05, 2020
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA §
§
v. § Criminal No. x
4-20-1908
BRANDON GALVEZ §
JOSE RAMOS-SERRANO §
INDICTMENT
THE GRAND JURY CHARGES:
Count One

On or about June 21, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,
BRANDON GALVEZ

did unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct, and carry away Minor
Victim #1, an individual who had not attained the age of 18 years, and held Minor
Victim #1 for ransom and reward and otherwise, and in committing or in furtherance of the
commission of the offense, traveled in interstate commerce from Chalmette, Louisiana, to
McAllen, Texas, and did so when Brandon Galvez was over the age of 18 years and was not Minor
Victim #1’s parent, grandparent, brother, sister, aunt, uncle, and an individual having legal custody
of Minor Victim #1.

In violation of Title 18, United States Code, Section 1201(a)(1) and 1201(g)(1).

Count Two

From on or about June 12, 2020, to on or about June 21, 2020, in the Southern District of

Texas and within the jurisdiction of the Court, defendant,
 

Case 7:20-cr-01908 Document1 Filed on 11/05/20 in TXSD_ Page 2 of 2

BRANDON GALVEZ
did use a facility and means of interstate and foreign commerce to knowingly persuade, induce,
entice and coerce or attempt to persuade, induce, entice and coerce an individual who has not
attained the age of 18 years, to engage in prostitution or any sexual activity for which said
defendant could be charged with a criminal offense, that is, Aggravated Sexual Assault, in
Violation of Texas Penal Code Section 22.021.
In violation of Title 18, United States Code, Section 2422(b).
Count Three
June 21, 2020, in the Southern District of Texas and within the jurisdiction of the Court,

defendants,

BRANDON GALVEZ
and
JOSE RAMOS-SERRANO
did knowingly conspire and agree together to transport an individual, Minor Victim #1, who had
not attained the age of 18 years in interstate commerce, with the intent that such individual engage

in prostitution and sexual activity for which any person can be charged with a criminal offense.

In violation of Title 18, United States Code, Section 2423(a) and 2423(e).

A TRUE BILL

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

  

 

ASSISTANT UNITED STATES ATTORNEY
